Citation Nr: 0927194	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a scar on the back 
of the head, with migraines. 

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety, depression, and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to 
December 1984, with subsequent unverified service from 
December 1984 to November 1987.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's claims of entitlement to service 
connection for a scar on the back of the head, and a 
psychiatric disorder, including anxiety, depression and 
bipolar disorder.  He perfected a timely appeal to that 
decision.  

On December 30, 2008, the Board issued a decision that denied 
the Veteran's claim for entitlement to service connection for 
a scar on the back of the head, with migraines.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  In April 2009, the Veteran's 
representative and the VA General Counsel filed a joint 
motion to vacate the Board decision and remand the claims for 
service connection.  The Court granted the motion by an order 
issued in May 2009.  

The issue of entitlement to service connection for a 
psychiatric disorder, claimed as anxiety, depression, and 
bipolar disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

There is no evidence that the Veteran has a scar on the back 
of the head, or any residuals thereof, to include migraines.  



CONCLUSION OF LAW

A scar on the back of the head, with migraines, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2004, from the RO to the Veteran which 
was issued prior to the RO decision in October 2004.  
Additional letters were issued in March 2006, June 2006, 
February 2007, March 2007, and April 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 2005 SOC, the September 2005, the December 2005, and the 
May 2007 SSOC each provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the  Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the  Veteran in proceeding with the present 
decision, since the  Veteran was informed of the provisions 
of Dingess in March 2006.  

The Board notes that the Veteran's service medical records 
are unavailable.  In April 2004, the National Personnel 
Records Center (NPRC) indicated that no health records were 
available; the only medical document on file was the 
enlistment physical.  Many subsequent attempts were made to 
obtain the service medical records, to no avail; all of those 
attempts have been documented in the record.  Specifically, 
in a March 2007 memorandum, the RO set forth all the steps 
that were taken in an attempt to obtain the Veteran's service 
medical records. It was noted that requests were sent to the 
Veteran's reserve unit, to the State Adjutants General 
Office, but negative replies were received from both 
organizations.  The RO determined that all efforts to obtain 
the needed military information have been exhausted; further 
attempts would be futile and that, based on those facts, the 
records are unavailable.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

VA has obtained service and post-service medical records.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file.  VA need not conduct an examination with respect 
to the claim decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c) (4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of McLendon have not been met in 
this case.  The evidence does not show any scar on the back 
of the head or migraines.  In so concluding, the Board has 
given full consideration to the Veteran's lay statements as 
to the existence of a scar.  However, as will be explained in 
more detail in the body of the decision, such lay statements 
are outweighed by the total absence of complaints or 
treatment at any time during or following service, such as to 
preclude the need for examination here, even under the low 
threshold of McLendon.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a scar on the 
back of the head with migraines, given that he has been given 
that he has been provided all the criteria necessary for 
establishing service connection, and considering that the 
Veteran is represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  


II.  Factual background.

The record indicates that the Veteran served on active duty 
from December 1981 to December 1984.  In April 2004, the 
National Personnel Records Center (NPRC) certified that the 
Veteran's service records were unavailable; it was noted that 
the only medical document on file was the enlistment 
physical.  The enlistment examination, conducted in October 
1981, was negative for any complaints, findings, or diagnosis 
of a scar on the back of the leg or a psychiatric disorder.  

The Veteran's claim for service connection (VA Form 21-526) 
was received in February 2004.  In a statement in support of 
claim (VA Form 21-4138), dated in May 2004, the Veteran 
indicated that he sustained an injury to the back of his head 
while hanging around military personnel at a VFW party, prior 
to being discharged from service.  The Veteran indicated that 
he had to get twenty seven staples in the back of his head, 
and stated that he still takes pain medication for migraines 
caused by the injury.  

Submitted in support of the Veteran's claims was were VA 
progress notes from VA North Texas Health Care System dated 
from August 1998 through March 2004.  These records are 
completely silent with respect to any complaints, findings or 
diagnosis of a scar on the back of the head or migraines.  
Received in June 2004 were treatment reports from the Texas 
Department of Criminal Justice, dated from April 2000 through 
August 2000.  

Received in November 2005 were additional VA medical records 
from the North Texas Health Care System.  These records do 
not reflect any complaints, findings or diagnosis of a scar 
on the back of the head or migraines.  Also of record are 
private treatment reports from the Texas Department of 
Criminal Justice.  Such reports reveal mental health 
treatment and contain a diagnosis of bipolar disorder, not 
otherwise specified.  

III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where, as here, the overall evidence of 
record fails to support a diagnosis of the claimed scar on 
the back of the head and migraines, that holding is 
applicable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes 
that the Court of Appeals for Veterans Claims has held that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, 
the overall evidence of record fails to support a diagnosis 
of the claimed scar on the back of the head with migraines, 
that holding is applicable.  

As noted above, the Veteran's service treatment records are 
unavailable.  In addition, post-service, private and VA 
treatment records do not mention any complaints, diagnosis or 
treatment of a scar on the back of the head or migraines, and 
the Veteran has not identified any such treatment.  One of 
the basic requirements for service connection is evidence 
that tends to show a presently existing disability.  The 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability....In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection for a scar on the back of the head with migraines 
is denied as there is no competent evidence of a current 
disability or disease or injury residuals.  

The Board notes that the Veteran has asserted that he has a 
scar on the back of his head and he suffers from migraines as 
a result of a head injury inservice.  He is competent to 
report symptomatology and when it occurred.  The Court has 
noted that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, the Court 
has also noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  To 
the extent that the Veteran is asserting continuity of 
symptomatology of a scar on the back of the head and 
migraines due to an inservice head injury, the Board finds 
his assertions not credible in light of the complete lack of 
evidence of complaints of or treatment for symptoms 
associated a scar on the back of head and migraines in 
service or post service.  See generally Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  See also Buchanan, supra.  It 
follows, therefore, that the Board finds no evidence of a 
head injury in service resulting in a scar on the back of the 
head and migraines with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

The competent evidence of record does not demonstrate that 
the Veteran has a current diagnosis of a scar on the back of 
the head with migraines.  As the preponderance of the 
evidence is against the claim for service connection, the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a scar on the back of the head with 
migraines is denied.  


REMAND

After examining the record, the Board concludes that further 
assistance to the  Veteran is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claim.  
Such development would ensure that the  Veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008), and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007), are met.  The specific bases for 
remand are set forth below.  

The Veteran maintains that he has been suffering from a 
bipolar disorder ever since his discharge from service.  VA 
progress notes from VA North Texas Health Care System, dated 
from August 1998 through March 2004, reflecting treatment for 
substance abuse and a psychiatric disorder, variously 
diagnosed as depression NOS and bipolar disorder.  Drug and 
alcohol dependence were also noted.  

The Board acknowledges that the Veteran has contended, in 
essence, that his bipolar disorder has existed since his 
military service.  VA treatment records first reflect 
treatment for bipolar disorder NOS in May 2000, which is more 
than 16 years following his discharge from service.  His 
subsequent clinical records reflect diagnoses such as bipolar 
affective disorder and depression.  However, these records do 
not etiologically relate the Veteran's current psychiatric 
disorder to service or any event during a verified period of 
service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

In addition, the Board is aware that in situations where the 
Veteran's service treatment records are unavailable, as in 
this case, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Therefore, the Veteran should be provided a VA examination to 
determine the nature and etiology of the Veteran's claimed 
psychiatric disorder.  

The Veteran has reported suffering from a psychiatric 
disorder ever since his discharge from service, and VA 
treatment records show current diagnoses of bipolar disorder.  
Given the missing service treatment records and the low 
threshold for getting an examination under the VCAA, as well 
as the directions of the Joint motion, an examination is 
needed to determine whether there is a current psychiatric 
disorder related to service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disorder found, to 
include anxiety, depression and bipolar 
disorder.  The claims folder must be made 
available to the examiner prior to the 
examination.  All necessary special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The examiner 
should specifically comment as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found psychiatric 
disorder, to include anxiety, depression 
and bipolar disorder, is related to the 
Veteran's service.  The examination 
report should include the complete 
rationale for all opinions expressed.  

2.  Thereafter, readjudicate the 
Veteran's claim for service connection 
for a psychiatric disorder, claimed as 
anxiety, depression and bipolar disorder.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
furnished an SSOC and be afforded the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the Veteran due process of law.  No action is 
required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


